Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Dawson on April 28, 2021.
The application has been amended as follows: 
In claim 7 line 2 delete the word “two” and insert—first and second arms—instead.
	In claim 7 line 7 delete the word “two” and insert—first and second—instead.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  U.S. Patent Publication No. 2012/0227198 to Blaszczec (“Blaszczec Reference”) is closest prior art. 
The Blaszczec Reference does not describe or set forth “each and every” element recited in Claim 7. The recitation of the phrase “configured to” requires more than “mere capability.”  Claim 7 explicitly recites “said first arm is configured for a user to step on said first arm.” The Blaszczec Reference specifically recites a device wherein said “first and second pockets 14, 16 is configured for receiving a hand of a user.” Blaszczec Reference, paragraph [0027]. Therefore, the Blaszczec Reference does not disclose a device that is “configured to” be stepped on. In fact, the Blaszczec Reference discloses a device that is “configured” for the exact opposite; the device is too utilized by a users’ hand.
Further evidencing the fact the device of the Blaszczec Reference utilizes a hand, the first pocket 14 and second pocket 16 are described as being “for accepting fingers or a thumb of a user.” Blaszczec Reference, paragraph [0027]. Use of the Blaszczec Reference is achieved by “a user, e.g. a golfer, placing] the apparatus 10 on their hand 36 as shown in FIG 5. The golfer inserts his fingers into the first pocket 14 with the bristles or brushes and his thumb into the second pocket 16 of the apparatus 10.” Blaszczec Reference, paragraph [0034], Therefore, the first and second pockets of the Blaszczec Reference are not the same as the two arms of the present application. A user cannot place his fingers and/or thumb into the arms of the present application. The first arm of Claim 7 “is configured for a user to step on” not place his hand into or on. This fact is evident when looking to Figures 1-3 of the present application and comparing them to Figures 1-11 of the Blaszczec Reference.
The Blaszczec Reference discloses the first and second pockets are “flexibly coupled by a hinge portion 18.” Blaszczec Reference, f [0027]. A flexible hinge is not the same as a “biasing mechanism” of Claim 7. The biasing mechanism of Claim 7 is resilient meaning that it would spring back to the original position. This allows the device to spring back to an original position after a user has applied pressure with their foot. The flexible hinge portion 18 of the Blaszczec Reference does not have those characteristics.
glove to be worn and used on a users’ hand. The Blaszczec Reference, therefore, does not disclose “each and every” limitation of Claim 7.
Independent claim 1 is allowed over the prior art of record for at least the limitations requiring “ …a base separating a first arm and a second arm, wherein said first arm including an upper first arm and a lower first arm, wherein said upper first arm and said lower first arm are connected to form a V-Shape; wherein said second arm comprises an upper second arm and a lower second arm, wherein said upper second arm and said lower second arm are connected to form a V-shape:
said upper first arm ending at a first arm first end, said lower first arm ending at a first arm second end, said upper second arm ending at a second arm first end, said lower second arm ending at a second arm second end: a biasing mechanism, wherein said biasing mechanism is configured to bias said first arm first end apart from said first arm second end, wherein biasing mechanism is configured to bias said second arm first end apart from a second arm second end”. The prior art of record neither discloses nor teaches these limitations as required in claim 1. 
Claims 2-6 and 8-11 are allowed for at least the reasons their respective base claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723